NO. 12-22-00056-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

PAULA ROGERS HINZ,                                          §       APPEAL FROM THE 1ST
APPELLANT

V.                                                          §       JUDICIAL DISTRICT COURT

WILLIAM DALE FORTUNE AND
DEBBIE FORTUNE,                                             §       SABINE COUNTY, TEXAS
APPELLEES

                                          MEMORANDUM OPINION
                                              PER CURIAM
        This appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P. 42.3(b).
Appellant, Paula Hinz, filed a pro se notice of appeal on March 16, 2022. The clerk’s record was
filed on May 13 and Hinz’s brief was due on or before June 13. 2 On June 16, this Court notified
Hinz that the brief was past due. We further notified Hinz that the appeal may be dismissed for
want of prosecution unless a motion for extension of time, containing a reasonable explanation
for the failure to file a brief and showing that Appellees had not suffered material injury thereby,
is filed no later than June 27. Hinz filed a motion for extension, which we granted to July 27.
On August 2, this Court again notified Hinz that the brief was past due and that the case would
be presented to the Court for dismissal unless Hinz filed a brief with a motion for leave to file
late brief or a proper motion for extension of time on or before August 12.




        1
          This appeal was originally dismissed for failure to pay the filing fee but was reinstated upon Hinz’s
motion for rehearing and payment of the applicable filing fee. See Hinz v. Fortune, No. 12-22-00056-CV, 2022
WL 1038103 (Tex. App.—Tyler Apr. 6, 2022, no pet.) (per curiam) (mem. op.).
        2
            Hinz’s docketing statement reflects that no reporter’s record was requested.


                                                           1
         The August 12 deadline passed and Hinz has not filed a brief, a motion for leave to file a
late brief, or a motion for extension of time. 3 Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered August 24, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         3 Pro se litigants are held to the same standards as licensed attorneys and must comply with all

applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties
represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3
(Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 24, 2022


                                          NO. 12-22-00056-CV


                             PAULA ROGERS HINZ,
                                  Appellant
                                     V.
                  WILLIAM DALE FORTUNE AND DEBBIE FORTUNE,
                                  Appellees


                                  Appeal from the 1st District Court
                         of Sabine County, Texas (Tr.Ct.No. CV2013834)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3